                                                 III. ORDER

        Therefore, for the reasons stated herein, it is hereby

        ORDERED THAT Harris' Motion to Stay Statute of Limitations (Dkt. 254) shall be

GRANTED TN PART insofar as Harris may file an amended 2255 motion with claims that

properly relate back to his initial motion. Harris' Motion is DENIED in all other respects. Harris

shall have sixty (60) days from the date of this Order to file an amended 2255 motion. It is further

        ORDERE D that Harris' Motion to Withdraw Without Prejudice (Dkt. 253) be held in

ABEYANCE pending Han-is filing an amended motion.

        The Clerk is directed to send a copy of this Memorandum Opinion and Order as well as

the proper 28 U.S.C. § 2255 pro se form to Anton Durrell Harris at the address below:



        Anton Durrell Harris
        Prisoner No. 81450-083
        U.S. Penitentiary Pollock
        P.O. Box 2099
        Pollock, Louisiana 71467
                                                                                      Isl
                                                                   Theresa CmToll Buchanan
                                                                     · cd States Magistrate Judge

                                                    T ERESA CARROLL BUCHANAN
                                                    UNITED STATES MAGISTRATE JUDGE

July _r}_, 2019
Alexandria, Virginia




2004) (transfers, lockdowns, or misplacement of legal papers not grounds for equitable tolling); Provos1 v. Clarke,
Civil Action No. 3:18CV l32, 2018 WL 6681206, at *5 (E.D. Va. Dec. 19, 2018) (holding that "absence of legal
assistance [or access to legal library materials] is not an extraordinary circumstance.").

                                                        11
